DETAILED CORRESPONDENCE


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/292,591 filed on May 10th, 2021. Claims 1-8 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of applications JP 2018-210763 and JP 2019-161371 filed on November 8th, 2018 and September 4th, 2019, respectively. Certified copies were received on May 10th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
	Regarding Claim 1 (lines 7-12), please change the recitation of “a lock-up piston to pressurize the clutch plate to make the clutch connected; a piston guide supporting the end portion of the lock-up piston; a spring pack fixed to the lock-up piston, installed between the lock-up piston and the input side clutch supporter, and including an elastic body that presses the lock-up piston in the direction of releasing the clutch” to - - a lock-up piston to pressurize the clutch [[plate]] plates to make [[the]] a clutch connected; a piston guide supporting [[the]] an end portion of the lock-up piston; a spring pack fixed to the lock-up piston, installed between the lock-up piston and the input side clutch supporter, and including an elastic body that presses the lock-up piston in [[the]] a direction of releasing the clutch - - to indicate a plural amount of clutch plates and to establish antecedent basis for the clutch, the end portion of the lock-up piston and the direction of releasing the clutch.

	Regarding Claim 2 (p. 20, lines 18-20), please change the recitation of “a first retainer plate installed on the side of the lock-up piston and fixed with the lock-up piston; a second retainer plate installed to the input side clutch supporter side” to - - a first retainer plate installed on [[the]] a side of the lock-up piston and fixed with the lock-up piston; a second retainer plate installed to [[the]] an input side clutch supporter side - - to establish antecedent basis for the side of the lock-up piston and the input side clutch supporter side.

	Regarding Claim 2 (p. 21, lines 1-2), please change the recitation of “a plurality of coil springs supported by the first spring supporter and the second spring supporter” to - - a plurality of coil springs supported by the first spring supporters and the second spring supporters - - to indicate a plural amount of supporters.

	Regarding Claim 3 (lines 4-9), please change the recitation of “The lock-up device of the torque converter of claim 1, wherein the mutual rotation prevention mechanism includes: an outer gear installed on the exterior circumference of the first retainer plate of the spring pack; and an inner gear installed in the inner circumference of the input side clutch supporter” to - - The lock-up device of the torque converter of claim [[1]] 2, wherein the mutual rotation prevention mechanism includes: an outer gear installed on [[the]] an exterior circumference of the first retainer plate of the spring pack; and an inner gear installed in [[the]] an inner circumference of the input side clutch supporter - - to correct dependency and establish antecedent basis for the exterior circumference and the inner circumference.

	Regarding Claim 4 (lines 14-15), please change the recitation of “the outer circumference portion of the second retainer plate is shaped to be bent toward the input side” to - - [[the]] an outer circumference portion of the second retainer plate is shaped to be bent toward [[the]] an input side - - to establish antecedent basis for the outer circumference portion and the input side.

	Regarding Claim 5 (line 20-21), please change the recitation of “the coil spring is not disposed near the fixing position of the rivet” to - - the coil springs are not disposed near [[the]] a fixing position of the rivets - - to indicate a plural amount of coil springs and rivets and to establish antecedent basis for the fixing position.

	Regarding Claim 6, please change the recitation of “the outer circumference portion of the lock-up piston is bent to the output side of the axis direction and supported by the piston guide at that portion” to - - [[the]] an outer circumference portion of the lock-up piston is bent to [[the]] an output side of [[the]] an axis direction and the outer circumference portion - - to establish antecedent basis for the outer circumference portion, the output side and the axis direction.

	Regarding Claim 7 (lines 7-8), please change the recitation of “the spring pack direction are included, and the extrusion rivet is capable of being inserted into the hole portion of the first retainer plate” to - - [[the]] a spring pack direction are included, and the extrusion rivets are capable of being inserted into the hole portions of the first retainer plate - - to establish antecedent basis for the spring pack direction and to indicate a plural amount of rivets and hole portions.

	Regarding Claim 8 (lines 11-12), please change the recitation of “the coil spring is not disposed near the position of the extrusion rivet of the lock-up piston which is inserted into the hole portion of the first retainer plate” to - - the coil springs are not disposed near [[the]] a position of the extrusion [[rivet]] rivets of the lock-up piston which is inserted into the hole portions of the first retainer plate - - to indicate a plural amount of coil springs, rivets and hole portions and to establish antecedent basis for the position of the extrusion rivets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (lines 13-14), in the recitation of “a mutual rotation prevention mechanism that prevents mutual rotation between the lock-up piston and the input side clutch supporter” it is unclear from the disclosure how the mutual rotation prevention mechanism prevents mutual rotation. As seen in Fig. 5, the mutual rotation prevention mechanism (20) appears to be a geared connection (“inner gear” 202 and Fig. 4, “outer gear” 612). One of ordinary skill in the art would expect a geared connection to enable mutual rotation. Examiner would accept amendments to the claims and specification based on what is disclosed in Figs. 4-5 as the recitation of a “mutual rotation prevention mechanism” appears to have been an obvious translation error. The lack of clarity renders the claim indefinite.

	Claims 2-8 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann (US 7,389,861).

Regarding Claim 1, Ackermann teaches a lock-up device of a torque converter, comprising: 
an input side clutch supporter (Fig. 1, “inner plate carrier” 86) fixed to a front cover (“cover” 7) for transmitting power from a drive side (see Fig. 1); 
a plurality of clutch plates (“bridging clutch” 56) supported by the input side clutch supporter (86); 
a lock-up piston (“piston” 54) to pressurize the clutch plate (56) to make the clutch (56) connected; 
a piston guide (“anti-twist device” 76) supporting the end portion (outermost end) of the lock-up piston (54); 
a spring pack (“tangential leaf springs” 58) fixed to the lock-up piston (54), installed between the lock-up piston (54) and the input side clutch supporter (86), and 
including an elastic body (58) that presses the lock-up piston (54) in the direction of releasing the clutch (56; col. 8, line 45 - “If the piston 54 is fastened to the housing cover 7 by way of axial spring-loading 58, and if this axial spring-loading 58 acts in a direction which assists the disengaging movement of the piston 54, the deflection of the piston 54 will be accelerated, and the drag torques at the friction areas 69 will be reduced to a minimum”); and 
a mutual rotation prevention mechanism (not shown; col. 7, line 12 - “inner plate carrier 86 of the bridging clutch 56, which carrier is attached by means of riveted joints (not shown) to the housing cover 7”) that prevents mutual rotation between the lock-up piston (54) and the input side clutch supporter (86; see 112(b) rejection above).  

Regarding Claim 6, Ackermann teaches the lock-up device of the torque converter of claim 1, 
wherein the outer circumference portion of the lock-up piston (Fig. 1, 54) is bent to the output side (right side in Fig. 1) of the axis direction and supported by the piston guide (76) at that portion (at “teeth” 74).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann (US 7,389,861), in view of Deneszezuk et al. (US 2018/0163794), hereinafter Deneszezuk.

Regarding Claim 2, Ackermann teaches the lock-up device of the torque converter of claim 1.
Ackermann does not teach “wherein the spring pack includes: a first retainer plate installed on the side of the lock-up piston and fixed with the lock-up piston; a second retainer plate installed to the input side clutch supporter side; a plurality of first spring supporters installed on a surface of the first retainer plate facing the second retainer plate; a plurality of second spring supporters installed on a surface of the second retainer plate facing the first retainer plate; and a plurality of coil springs supported by the first spring supporter and the second spring supporter”.
  Deneszezuk teaches a spring pack (Fig. 2, “return spring pack assembly” 12) includes: 
a first retainer plate (“first spring retainer ring” 66) installed on a side of a piston (Fig. 1, “piston” 22) and fixed with the piston (22); 
a second retainer plate (Fig. 2, “second spring retainer ring” 68) installed to a input side clutch supporter side (Fig. 1, “piston housing” 24); 
a plurality of first spring supporters (Fig. 2, “boss” 72) installed on a surface of the first retainer plate (66) facing the second retainer plate (68); 
a plurality of second spring supporters (72) installed on a surface of the second retainer plate (68) facing the first retainer plate (66); and 
a plurality of coil springs (“coiled springs” 76) supported by the first spring supporter (72) and the second spring supporter (72).
Deneszezuk also teaches “a return spring pack assembly for urging the hydraulically actuated piston apart from the multi-plate clutch pack” [0002] and “The deformation of the plurality of springs bowing radially outward causes compression instability which may result in a variable spring constant. The variable spring constant may produce a variable and unpredictable force in the opposition to the hydraulic force that actuates the piston to engage the multi-plate clutch pack. In addition, the instability deformation of the springs may clause excessive wear of the multi-plate clutch pack because the clutch plates are not fully engaged resulting in slipping of the clutch plates, and possible instability of the overall clutch assembly. Thus, there is a need for an improved return spring pack assembly that reduces or eliminate the deformation of the coil spring due to centrifugal forces” [0004]-[0005].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the leaf springs taught by “wherein the spring pack includes: a first retainer plate installed on the side of the lock-up piston and fixed with the lock-up piston; a second retainer plate installed to the input side clutch supporter side; a plurality of first spring supporters installed on a surface of the first retainer plate facing the second retainer plate; a plurality of second spring supporters installed on a surface of the second retainer plate facing the first retainer plate; and a plurality of coil springs supported by the first spring supporter and the second spring supporter”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a return spring pack that reduces spring deformation due to centrifugal forces.

Regarding Claim 4, Ackermann and Deneszezuk teach the lock-up device of the torque converter of claim 2, 
Deneszezuk teaches wherein the outer circumference portion of the second retainer plate (Fig. 3, 68) is shaped to be bent (see boss 72) toward the input side (left in Fig. 3) and is in contact with the input side clutch supporter (taught by Ackermann) on a narrow surface (surface opposite of 72 seen in Fig. 3; [0031] - “Each of the spring retainer rings 66, 68 include a plurality of spring support surfaces 70 extending radially parallel to a plane perpendicular to the axis (A). The spring support surfaces 70 are distributed at equal angular intervals about the axis (A). Each of the spring support surfaces 70 includes a boss 72”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann (US 7,389,861), in view of Wirachowski et al. (US 2019/0359049), hereinafter Wirachowski.

Claim 3, Ackermann teaches the lock-up device of the torque converter of claim 1,
wherein the mutual rotation prevention mechanism (not shown; see col. 7, line 12) includes a riveted connection installed on an exterior circumference of a first retainer plate (left side of 58) of the spring pack (58; col. 7, line 12 - “inner plate carrier 86 of the bridging clutch 56, which carrier is attached by means of riveted joints (not shown) to the housing cover 7”).
Ackermann does not teach “wherein the mutual rotation prevention mechanism includes: an outer gear installed on the exterior circumference of the first retainer plate of the spring pack; and an inner gear installed in the inner circumference of the input side clutch supporter close to the exterior circumference of the first retainer plate and engaged with the outer gear installed in the exterior circumference of the first retainer plate”. In other words, Ackermann teaches a retainer plate mounted to an input side clutch supporter via a riveted connection instead of a toothed connection.
Wirachowski teaches “In order to obtain a connection of the deflection mass carrier to the housing that is stable and, at the same time, simple to implement, the torque transmission assembly can be configured such that the deflection mass carrier is connected to the housing so as to be fixed with respect to rotation relative to it by riveting, by welding or by toothed engagement” [0011].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the riveted connection taught by Ackermann with the toothed connection taught by Wirachowski, such that “wherein the mutual rotation prevention mechanism includes: an outer gear installed on the exterior circumference of the first retainer plate of the spring pack; and an inner gear installed in the inner circumference of the input side clutch supporter close to the exterior circumference of the first retainer plate and engaged with the outer gear installed in the exterior circumference of the first retainer plate”, as one of ordinary skill in the art would . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann (US 7,389,861), in view of Deneszezuk (US 2018/0163794), and in view of Caumartin et al. (US 2018/0245643), hereinafter Caumartin.

Regarding Claim 5, Ackermann and Deneszezuk teach the lock-up device of the torque converter of claim 2. 
Ackermann or Deneszezuk do not teach “wherein a plurality of rivets for fixing the first retainer plate and the lock-up piston are included and the coil spring is not disposed near the fixing position of the rivet”.
Caumartin teaches wherein a plurality of rivets (see [0029] below) for fixing a first retainer plate (Fig. 3, “slanting intermediate span” 822A and “radial elongation edge” 821A) and a piston (“piston” 105) are included and a coil spring (“elastic elements” 830A) is not disposed near the fixing position of the rivet ([0029] - “According to a second alternative, the fixation means takes the form of an axial opening devised in the second annular piece. According to a third alternative, the fixation means takes the form of a rivet, preferably an extruded one”). Applicant’s specification does not define what is meant by “not disposed near”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to fixedly secure the spring pack taught by Ackermann and Deneszezuk with the riveted connection taught by Caumartin, such that “wherein a plurality of rivets for fixing the first retainer plate and the lock-up piston are included and the coil spring is not disposed near the fixing position of the rivet”, as one of ordinary skill in the art would have recognized that the result of the combination 

Regarding Claim 7, Ackermann and Deneszezuk teach the lock-up device of the torque converter of claim 2. 
Ackermann or Deneszezuk do not teach “wherein a plurality of hole portions installed to the first retainer plate as a part of the spring pack and a plurality of extrusion rivets where a part of the lock-up piston is protruded in the spring pack direction are included, and the extrusion rivet is capable of being inserted into the hole portion of the first retainer plate”.
Caumartin teaches a plurality of hole portions (Fig. 1, for receiving “fixation means” 850A) installed to a first retainer plate (“first annular piece” 810A) as a part of a spring pack (see Fig. 1) and a plurality of extrusion rivets (850A) where a part of a lock-up piston (Fig. 3, 105) is protruded in the spring pack direction are included ([0029] - “According to a second alternative, the fixation means takes the form of an axial opening devised in the second annular piece. According to a third alternative, the fixation means takes the form of a rivet, preferably an extruded one”), and 
the extrusion rivet (Fig. 1, 850A) is capable of being inserted into the hole portion of the first retainer plate (810A; see Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to fixedly secure the spring pack taught by Ackermann and Deneszezuk with the riveted connection taught by Caumartin, such that “wherein a plurality of hole portions installed to the first retainer plate as a part of the spring pack and a plurality of extrusion rivets where a part of the lock-up piston is protruded in the spring pack direction are included, and the extrusion rivet is capable of being inserted into the hole portion of the first retainer plate”, as one of ordinary skill in the art would have recognized that the result of the combination would have been .

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Furuya (US 2021/0215239), Hilpert (US 3,446,323) and Jinnai (US 10,378,615) listed in the attached "Notice of References Cited" disclose similar lock-up devices comprising spring packs related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659